Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Track One Status
The decision granted request for prioritized examination on 13 July 2022.
Claim Status
Claims 1-26 are pending.  Claims 1-26 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10 August 2022 consisting of 32 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 16/960,310 (filed 07/06/2020).  The instant application has been granted the benefit date, 06 July 2020, from the application 16/960,310.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Simpson-Abelson 
Claims 1-12 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson-Abelson et al. (WO2019/100023, published 23 May 2019).
Claim is directed to:

    PNG
    media_image1.png
    561
    651
    media_image1.png
    Greyscale

	Claim 1 of Simpson-Abelson et al. (page 369) is directed to  a method for expanding tumor infiltrating lymphocytes (TILs) into a therapeutic population of TILs comprising:
(i) obtaining a first population of TILs from at least one fine needle aspirate (FNA) or at least one small biopsy from a tumor in a patient;
(ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, …wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs, …and
(iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells
(APCs), to produce a third population of TILs,… and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs.
	Additionally, Simpson-Abelson et al. (page 207, parag 001021, section X. Optional Genetic Engineering of TILs) teach, “the expanded TILs of the present invention are further manipulated before, during, or after an expansion step, including
during closed, sterile manufacturing processes, each as provided herein, in order to alter protein expression in a transient manner.”  Paragraph 001022 provides further guidance that transient gene editing can be accomplished using mRNA to promote expression of one or more proteins in TILs.
	Accordingly, it would be prima facie obvious to combine elements from Simpson-Abelson et al. to produce a method as in current claim 1, based upon KSR rational “A” and explicit teaching, suggestion, and motivation provided within Simpson-Abelson et al.
	Simpson-Abelson et al. (page 207, parag 001021-001023) teach increasing expression of a protein in a TIL by transient expression including insertion of a nucleic acid molecule into the first, second, or third population of TILs, thereby suggesting the limitations of current claims 2-3.
	As described above, mRNA can be used to alter protein expression in the TILs, thereby suggesting the limitations of current claims 4-5.
Simpson-Abelson et al. (page 210, parag 001029) teach altering expression of IL2. IL12, IL15, and/or IL21, thereby suggesting the limitations of current claims 6-11.
Simpson-Abelson (at parag. 01025) teach “[i]n an embodiment, a method of transiently altering protein expression in a population of TILs includes the step of electroporation”  thereby suggesting the limitations of current claim 12.
Claim 1 of Simpson-Abelson describes the time period for first expansion as about 3-10 days, and the time period for second expansion as about 3-12 days, thereby suggesting the limitations of current claims 20-23.  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Simpson-Abelson describes various TIL expansion methods where the cells are ultimately transferred into an infusion bag and cryopreserved, thereby suggesting the limitations of claims 24-25.
Simpson-Abelson describes their methods as being a closed system, thereby suggesting the limitations of claim 26.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from Simpson-Abelson et al. to produce a method as in current claim 1, based upon KSR rational “A” and explicit teaching, suggestion, and motivation provided within Simpson-Abelson et al.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of making TILs reciting obtaining TILs from a biopsy of a tumor, first expansion with IL2, second expansion with IL2, OKT3, and APCs;  transient modification of TILs to express a protein) are taught by Simpson-Abelson and further they are taught in various combinations and are shown to be used in methods of making tumor infiltrating lymphocytes (TILs) intended for adoptive immunotherapy.  It would be therefore predictably obvious to use a combination of these three elements in a method of making TILs.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Simpson-Abelson et al. because each of these teachings generated expanded populations of tumor infiltrating lymphocytes.
Therefore the method as taught by Simpson-Abelson et al. would have been prima facie obvious over the method of the instant application.


Simpson-Abelson & Jarrell 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson-Abelson et al. (WO2019/100023, published 23 May 2019) as applied to claims 1 and 3-5, and further in view of Jarrell et al. (Sci Rep. 2019 Mar 1;9(1):3214).
As described above, Simpson-Abelson is prima facie obvious over the limitations of claims 1 and 3-5, wherein mRNA is transferred into TILs  that are cultured in preparation for therapeutic use.  However, Simpson-Abelson only suggests using electroporation for nucleic acid transfer.
Claims 13-15 recite limitations requiring that RNA molecules are transferred into TILs using microfluidic membrane disruption techniques.  
Jarrell et al. teach “we develop and use microfluidic chips containing post arrays to induce microfluidic vortex shedding, or μVS, for cell membrane poration that permits delivery of mRNA into primary human T lymphocytes” (abstract).
It would be obvious to a person of ordinary skill in the art prior to the filing of the current application to practice a method of transferring RNA into TILs using microfluidic membrane disruption techniques during a process of culturing TILs in preparation for therapeutic applications.
Jarrell et al. teach “these results highlight the use of μVS as a rapid and gentle delivery method with promising potential to engineer primary human cells for research and clinical applications” (abstract), thereby suggesting some advantages of choosing this transfection method.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the microfluidic membrane disruption poration techniques for delivery of RNA in a method of producing TILs like that proposed by Simpson-Abelson. 
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a microfluidic membrane disruption poration techniques (as taught by Jarrell) for the electroporation technique (disclosed by Simpson-Abelson ) for delivery of RNA to the TILs undergoing culturing because each of these RNA delivery techniques are equivalents.
Therefore the method as taught by Simpson-Abelson et al. in view of Jarrell et al. would have been prima facie obvious over the method of the instant application.

Simpson-Abelson & Weinstein-Marom 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson-Abelson et al. (WO2019/100023, published 23 May 2019) as applied to claims 1, 6, 7, 10, and further in view of Weinstein-Marom et al. ("Membrane-attached cytokines expressed by mRNA electroporation act as potent T-cell adjuvants." Journal of immunotherapy 39.2 (2016): 60-70).
As described above, Simpson-Abelson is prima facie obvious over the limitations of claims 1, 6, 7, and 10, wherein TILs are engineered to express these cytokines.  However, Simpson-Abelson does not indicate that these cytokines recited in claims 17-19 are membrane-bound forms. 
Claims 17-19 recite:

    PNG
    media_image2.png
    214
    624
    media_image2.png
    Greyscale

Weinstein-Marom transfected tumor-infiltrating lymphocytes (TILs) with mRNA encoding membrane-bound IL-2, IL-12, and IL-15 alone or in combination augmented survival, proliferation, differentiation, and antitumor activity of the TILs (abstract and entire document).
It would be obvious to a person of ordinary skill in the art prior to the filing of the current application to practice a method of transferring mRNA encoding membrane-bound IL-2, IL-12, and IL-15 alone or in combination into TILs during a process of culturing TILs in preparation for therapeutic applications.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the mRNA encoding membrane-bound cytokines for mRNA encoding cytostolic or secreted  cytokines in a method of producing TILs like that proposed by Simpson-Abelson. 
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a mRNA encoding a membrane-bound cytokine ([e.g., IL2, IL12, IL15] as taught by Weinstein-Marom) for the electroporation technique (disclosed by Simpson-Abelson ) for delivery of mRNA to the TILs undergoing culturing because each of these secreted/cytostolic and membrane-bound versions of these cytokines are known equivalents.  
	Furthermore, there is some teachings, suggestion, and motivation to choose the membrane-bound forms in Weinstein-Marom.
Therefore the method as taught by Simpson-Abelson et al. in view of Weinstein-Marom et al. would have been prima facie obvious over the method of the instant application.

Simpson-Abelson, Jarrell, & Weinstein-Marom 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Simpson-Abelson et al. (WO2019/100023, published 23 May 2019) in view of in view of Jarrell et al. (Sci Rep. 2019 Mar 1;9(1):3214), as applied to claims 1, 3-5, 14 and further in view of Weinstein-Marom et al. ("Membrane-attached cytokines expressed by mRNA electroporation act as potent T-cell adjuvants." Journal of immunotherapy 39.2 (2016): 60-70).
As described above, Simpson-Abelson is prima facie obvious over the limitations of claims 1, 3-5 and 14, wherein mRNA molecules are transferred into TILs using microfluidic membrane disruption techniques and the mRNAs can encode IL-2 and IL-12.   However, neither Simpson-Abelson nor Jarrell et al indicate that these cytokines (i.e., IL-2 and IL-12) are membrane-bound forms. 
Claim 16 recites:

    PNG
    media_image3.png
    67
    628
    media_image3.png
    Greyscale

Weinstein-Marom transfected tumor-infiltrating lymphocytes (TILs) with mRNA encoding membrane-bound IL-2, IL-12, and IL-15 alone or in combination augmented survival, proliferation, differentiation, and antitumor activity of the TILs (abstract and entire document).
It would be obvious to a person of ordinary skill in the art prior to the filing of the current application to practice a method of transferring mRNA encoding membrane-bound IL-2 and/or IL-12  into TILs during a process of culturing TILs in preparation for therapeutic applications, where the transfection technique was a microfluidic membrane disruption technique.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the mRNA encoding membrane-bound cytokines for mRNA encoding cytostolic or secreted  cytokines in a method of producing TILs like that proposed by Simpson-Abelson and Jarrell using microfluidic membrane disruption techniques. 
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a mRNA encoding a membrane-bound cytokine ([e.g., IL2, IL12] as taught by Weinstein-Marom) in the technique (disclosed by Simpson-Abelson in view of Jarrell) for delivery of mRNA to the TILs undergoing culturing because each of these secreted/cytostolic and membrane-bound versions of these cytokines are known equivalents.  
	Furthermore, there is some teachings, suggestion, and motivation to choose the membrane-bound forms in Weinstein-Marom.
Therefore the method as taught by Simpson-Abelson et al. in view of Jarrell and further in view of Weinstein-Marom et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633